      Case 2:20-cr-01183 Document 51 Filed on 03/11/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 11, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:20-CR-1183-1
                                             §
CHRISTOPHER BERNARD BROWN                    §
                                             §
       Defendant.                            §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The government presented the testimony of Homeland Security

Investigations Special Agent Victor Rowley. Both parties presented argument to the

Court. The following requires detention of the Defendant pending trial in this case:

       (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard, as a Grand

Jury has returned a true-billed indictment in this case. The Defendant is charged with a

leadership role in a serious Hobbs Act Conspiracy, Defendant has a significant criminal

history that includes a conviction for Aggravated Robbery, Defendant attempted to elude

law enforcement in September 2019 when arrests were being made, and the Defendant

did not want to voluntarily identify himself upon his arrest for the instant offense. The

findings and conclusions contained in the Pretrial Services Report are adopted.

1/2
      Case 2:20-cr-01183 Document 51 Filed on 03/11/21 in TXSD Page 2 of 2




       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED on March 11, 2021.



                                                  ____________________________
                                                  Julie K. Hampton
                                                  United States Magistrate Judge




2/2
